DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application is being examined under the pre-AIA  first to invent provisions.
2. The Action is responsive to the Applicant’s Remarks, Amendments and Arguments filed February 19, 2021. 
3. Please note claims 127-150 are examined, indicated allowed and pending. Claims 127, 135, and 143 are independent.
Response to Arguments
4. Applicant's arguments filed February 19, 2021 have been fully considered but are moot because the claims 127-150 are now indicated allowed and are subjected to double patenting rejections.
Double Patenting
5. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
5.1. Claims 127-150 are each rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1- 42 of Patent No 10325031 (parent application 15/250118 of the instant application filed 08/29/2016, patent 10325031 issued 06/18/2019).  Although the conflicting are not patentably distinct from each other because since the claim of the Patent 10325031 contains elements of the claims of the instant application, and as such, anticipate the claims of the instant application. 
Allowable Subject Matter
6. Claims 127-150 are currently rejected on the ground of non-statutory obviousness-type double patenting as drawn above. A terminal disclaimer may be effective to overcome a provisional nonstatutory double patenting rejection over an issued patent or a pending application (37 CFR 1.321(b) and (c)).

As allowable subject matter has been indicated, the Applicant's reply must either to comply with the requirements on overcoming the provisional nonstatutory double patenting rejection or to specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
References
7.1. The prior art made of record
D. U. S.  Patent Application US-20030195890-A1.
H. U. S.  Patent US-5544301-A.
 I. U. S.  Patent Application US-20050055369-A1.
 J. U. S.  Patent Application US-20050102636-A1.
7.2. The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. 
A. U. S.  Patent Application US-20040125124-A1.
B. U. S.  Patent Application US-20040019599-A1.

E. U. S.  Patent Application US-20040075677-A1.
F. U. S.  Patent Application US-20040160464-A1.
G. U. S.  Patent Application US-20050021683-A1.
Conclusion
8.1. THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
8.2. Examiner has cited particular columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the 
8.3. In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. 
Contact Information
9. Any inquiry concerning this communication or earlier communications from the Examiner should be directed to KUEN S LU whose telephone number is (571)272-4114. The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hrs.
If attempts to reach the examiner by telephone pre unsuccessful, the examiner's Supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the 

KUEN S LU   /Kuen S Lu/
Patent Examiner
  
Art Unit 2156  
March 30, 2021